UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                                   No. 01-10206
                                 Summary Calendar



HELEN F. TREMBLES,
                                                                   Plaintiff-Appellant,

                                        versus

SOUTHWESTERN BELL COMMUNICATIONS,
doing business as Southwestern Bell Publications,
Inc.; AETNA US HEALTHCARE,
                                                               Defendants-Appellees.



                    Appeal from the United States District Court
                        for the Northern District of Texas
                           USDC No. 3:98-CV-2783-M

                                    July 23, 2001

Before POLITZ, HIGGINBOTHAM, and DeMOSS, Circuit Judges.

PER CURIAM:*

       Helen F. Trembles appeals an adverse summary judgment in her action based on


   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
alleged acts of employment discrimination by her employer and its agents. Our review

of the record and applicable law persuades that this matter should be affirmed on the

basis of the facts as found, authorities cited, and analysis made by the Magistrate Judge

in his careful and thorough Findings and Recommendations dated September 6, 2000,

and the addendum thereto dated November 13, 2000, all as adopted by the District

Court in its order of December 15, 2000.

      AFFIRMED.




                                           2